DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Ellis et al. (US 9,306,906 A1, hereinafter refers Ellis).

	Regarding claim 1, Wood discloses a system for live broadcasting a programmed audio session from a host device to multiple recipient devices over an internet network comprising:
a software application for executing on the host device and the recipient devices (Fig. 4, Fig. 5, the user’s equipment [el. 415] to request the audio media content from the server or media source [el. 415]), the software application capable of configuring the host device to program, transmit and receive the programmed audio session and the recipient devices to receive the audio session (Fig. 11-13, the user to request the audio content to be playback),

a streaming server for receiving the programmed audio session from the host device and streaming the content described by the programmed audio session from the plurality of content described by the programmed audio session from the plurality of content stores to multiple recipient devices (Fig. 4, Fig. 11-12, para. 78),
wherein the programmed audio session is programmed at the host device using the software application and the programmed audio session is received at the multiple recipient devices using the software application (Fig. 4, Fig. 11-12, para. 5, para. 78, para. 82);
Wood does not explicitly disclose a software application for executing on the host device and the recipient devices, the software application capable of configuring only the host device to program, transmit and receive the programmed audio session and only the recipient devices to receive the audio session from a plurality of content stores containing content described by portions of the programmed audio session;
Ellis teaches a software application for executing on the host device and the recipient devices (Fig. 12, is an application for a contributor [refers as host device], Fig. 12 is an application for the viewer equipment [recipient device]), 
the software application capable of configuring only the host device to program, transmit and receive the programmed audio session (Fig. 7, col. 4, lines 6-40, the contributor device to program, receive and upload the video content [include audios]) and only the recipient devices to receive the audio session from a plurality of content stores containing content described by portions of the programmed audio session (Fig 7, col. 4, lines 6-40, col. 7, lines 27-col. 8, lines 35, the viewer equipment to receive the program content streaming from the content stores at the program content stored at the server facility);


Regarding claim 2, Wood in view of Ellis discloses wherein the content stores are located on the host device or are accessible to the device (Wood, Fig. 4).

Regarding claim 3, Wood in view of Ellis discloses wherein at least one of the plurality of content stores is located on a cloud server (Wood Fig. 4, para. 56, the contents are stored at network server).

Regarding claim 4, Wood in view of Ellis discloses an upload server for receiving the content described by portions of the programmed audio session from one or more content stores and transmitting the content described by portions of the programmed session to the streaming server (Wood para. 5, para. 82).

Regarding claim 5, Wood in view of Ellis discloses a management server for storing data arising from use of the software application (Wood Fig. 11-12, para. 31-35, e.g., interaction application).

Regarding claim 6, Wood discloses a non-transitory digital storage medium comprising a software application for simulated live broadcasting a programmed audio session from a host device to
multiple recipient devices over an internet network (Fig. 4, para. 41) comprising:
a host mode capable of; communicating with an application programming interface located at an internet location to transmit and receive data used to program and initiate the programmed audio session (Fig. 11-12, para. 78),

a recipient mode capable of; communicating with the application programming interface to transmit and receive data used to identify the programmed audio session, and receiving a relay substantially of the session from the programmed audio streaming server, wherein the software application is capable of execution on a computing device (Fig. 11-12, para. 81-82, para. 102-105).
Wood does not explicitly disclose only a host mode capable of; communicating with an application programming interface located at an internet location to transmit and receive data used to program and initiate the programmed audio session; 
only a recipient mode capable of communicating with the application programming interface to transmit and receive data used to identify the programmed audio session from the plurality of content stores containing the content described by the portions of the programmed audio session, respectively,
Ellis teaches only a host mode capable of; communicating with an application programming interface located at an internet location to transmit and receive data used to program and initiate the programmed audio session (Fig. 7, col. 4, lines 6-40, the contributor device to program, receive and upload the video content [include audios]); 
only a recipient mode capable of communicating with the application programming interface to transmit and receive data used to identify the programmed audio session from the plurality of content stores containing the content described by the portions of the programmed audio session, respectively (Fig 7, col. 4, lines 6-40, col. 7, lines 27-col. 8, lines 35, the viewer equipment to receive the segment of program content streaming from the content stores at the program content stored at the server facility),


Regarding claim 7, Wood in view of Ellis discloses an application programming interface in communication with a management server wherein the software application may interface with the data stored at the management server via the application programming interface (Wood, Fig. 4, Fig. 11-12).

Regarding claim 8, Wood in view of Ellis discloses a single application programming interface which acts as a proxy for other application programming interfaces (Wood, Fig. 4, Fig. 11-12).

Regarding claim 9, Wood in view of Ellis discloses wherein the application programming interface is capable of calling a cloud based content store (Wood, Fig. 11-12, para. 78-82).
	
Regarding claim 10, Wood in view of Ellis discloses a computing device for live broadcasting a session from a host device to multiple recipient devices over an internet network comprising a digital storage medium according to claim 1 (Wood, Fig. 11-12).

Regarding claim 11, Wood in view of Ellis discloses wherein the host device is a portable handheld device, a personal computer or a web server (Wood, Fig. 4).

 Regarding claim 12, Wood discloses method of live broadcasting a session from a host device to multiple recipient devices over an internet network comprising the steps of:

launching the software application executed on a host device in host mode, programming the programmed audio session from the host device by selecting a sequence of content items stored at plurality of the content stores which are then described by portions of the program audio session, respectively, and identifying internet location of the content items within plurality the content stores (Fig. 5, Fig. 11-12, para. 82, claim 1),
initiating the programmed audio session by initiating the transmission of the content items described by the programed audio session from the plurality of content stores to a streaming server, streaming the content items described by the programmed audio session from the streaming server to the recipient devices, launching the software application executed on a recipient device a recipient mode, identifying the programmed audio session from the recipient device, selecting the programmed audio session from the recipient device, and receiving the substantially live relay of the content items described by the programmed audio session at a recipient device from the streaming server (para. 13-14);
Wood does not explicitly disclose executing a software application configured to, only on the host device, program, transmit and receive the programmed audio session and to, only on the recipient devices, receive the programmed audio session;
Ellis teaches executing a software application configured to, only on the host device, program, transmit and receive the programmed audio session (Fig. 7, col. 4, lines 6-40, the contributor device to program, receive and upload the video content [include audios]) and to, only on the recipient devices, receive the programmed audio session (Fig 7, col. 4, lines 6-40, col. 7, lines 27-col. 8, lines 35, the viewer equipment to receive the segment of program content streaming from the content stores at the program content stored at the server facility);


Regarding claim 13, Wood in view of Ellis discloses wherein the duration of the session lasts no longer than the hosts session (Wood, para. 82, claim 1).

Regarding claim 14, Wood in view of Ellis discloses wherein an item of metadata relating to the content is transmitted whilst embedded in the session (Wood, Fig. 11-12).

Regarding claim 15, Wood in view of Ellis discloses wherein data arising from use of the software application comprises metadata relating to the content forming at least a portion of the session (Wood, para. 18-19).

Regarding claim 16, Wood in view of Ellis discloses wherein the content items are located within cloud based content stores provided through content streaming services (Wood, Fig. 3, Fig. 11-12).

Regarding claim 17, Wood in view of Ellis discloses wherein a content store is located on the host device (Wood, Fig. 4, Fig. 11-12, the content are stored at the network server).

Regarding claim 18, Wood in view of Ellis discloses transmitting data arising from the use of the software application at the host device or at the recipient device to an application programming interface in communication with a management server (Wood, Fig. 4, Fig. 11-12).



Regarding claim 20, Wood in view of Ellis discloses wherein the session is initiated by transmitting the content items of the programmed session from one or more content stores to a streaming server via an upload server (Wood, Fig. 4, Fig. 14, para. 72).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAI Y CHEN/Primary Examiner, Art Unit 2425